 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDCongress made no such specific provision here.Consequently the Trial Examiner would also have to hold,as did Trial ExaminerWinkler in theCharltoncase,that Section8(b)(7)(C)does not apply to strikes,such as this one, in protest of employers'unfair labor practices.Consequently the Trial Examiner.will recommend that the complaint in the instantmatter be dismissed in its entirety.Upon the basis of the foregoing findings of fact,and upon the entire record in thiscase,the Trial Examiner makes the following:CONCLUSIONS OF LAW1.InternationalTypographicalUnion,AFL-CIO,andDaytonTypographicalUnion No.57, InternationalTypographical Union; AFL-CIO,are labor organiza-tions within the meaning of Section2(5) of the Act.2.The GreenfieldPrinting and PublishingCo. isengaged in commerce withinthe meaningof Section 2(7) of the Act.3.NeitherRespondent Unionsnor theiragents have engaged in unfair laborpractices within the meaningof the Act.The TrialExaminer recommendsthat thiscomplaint in the instantmatter be dis-missed in its entirety.Niagara Chemical Division,F.M.C. CorporationandDistrict 50,United Mine Workers of America.Case No. 15-CA-1976.May28, 196DECISION AND ORDEROn February 5, 1962, Trial Examiner James T. Barker issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the IntermediateReport attached hereto.Thereafter, the Respondent filed exceptionsto the Intermediate Report and -a supporting brief.The GeneralCounsel also filed exceptions, together with a supporting brief, withrespect to the Trial Examiner's failure to recommend that the back-pay award provide for the payment of interest at the rate of 6 percentper annum.'Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Rodgers andLeedom].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The Board has considered the Intermediate Report and the entirerecord in this case, including the exceptions and briefs, and hereby'Because the discharges here under consideration occurred toward the end of a seasonaloperation,the amount of backpay involved Is small and the amount of Interest involvedwould be correspondingly minimal.Accordingly,we are of the view that it wouldnot effectuate the purposes of the Act to delay final resolution of this case pending con-sideration of the merit of the General Counsel's request which he has also made in othercases pending before us.Accordingly,we adopt the Trial Examiner's backpay recom-mendation in that regard without modification.137 NLRB No. 40. NIAGARA CHEMICAL DIVISION, F.M.C. CORPORATION377adopts the findings,2 conclusions,3 and recommendations of the TrialExaminer.ORDERThe Board adopts the Recommended Order of the Trial Examiner.2In its brief, the Respondent pointed out that the Ttial Examiner incorrectly referredto one Jimmie Smith at a point in the Intermediate Report when he clearly meant JimmieWilliams.We correct this error, which has no effect on the Trial Examiner's ultimatefindings2Member Rodgers would not rely on the fact that Respondent's employee contingentwas small and the working area relatively compact for finding that the Respondent hadknowledge of Dallas Lazard's attendance at union meetings or engaging in other unionactivities.Moreover, he does not find any other evidence in the record showing that theRespondent otherwise had knowledge of Lazard's union sympathiesAccordingly, hewould not find that Respondent was motivated by a desire to rid itself of a union ad-herent or a desire to discourage union activities in the discharge of Lazard, and he wouldnot find that the Respondent violated Section 8(a)(3) or (1) by Lazard's discharge.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge filed on August 22, 1961, and an amended charge filed on Septem-ber 8, 1961, by District 50, United Mine Workers of America, herein referred toas the Union, the Regional Director of the National Labor Relations Board forthe Fifteenth Region on October 13, 1961, issued a complaint against Niagara Chem-icalDivision, F.M.C. Corporation, herein referred to as the Respondent, allegingviolations of Section 8(a)(1) and (3) of the National Labor Relations Act, hereincalled the Act. In its duly filed answer Respondent, while admitting certain allega-tions of the complaint, denied the commission of any unfair labor practice.Pursuant to notice, a hearing was held before James T. Barker, the duly designatedTrial Examiner, at Opelousas, Louisiana, on November 20 and 21, 1961.Allpartieswere represented at the hearing and were afforded full opportunity to beheard, to introduce relevant evidence, to present oral argument, and to file briefswith me.The parties waived oral argument and in lieu thereof the Respondent fileda brief on December 18, 1961, and the General Counsel on December 19, 1961.Upon consideration of the entire record and the briefs in the case, and upon myobservation of witnesses, I make the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTNiagara Chemical Division, F M.C. Corporation, is a Delaware corporation withits principal office and place of business at San Jose, California, and with plantsin various States, including Arkansas, Mississippi, and Louisiana.At its Opelousas,Louisiana, plant it is engaged in the formulation, distribution, and sale of agriculturalchemicals and pesticides.Respondent commenced operations at its Opelousas,Louisiana, plant in March 1961, and during the remainder of the year 1961 formu-lated, sold, and distributed from its Opelousas, Louisiana, plant finished productsvalued in excess of $50,000 to customers outside the State of Louisiana.Respond-ent, during the same period, purchased raw materials valued in excess of $50,000,which were shipped to its Opelousas, Louisiana, plant from points outside the Stateof Louisiana.Respondent concedes and I accordingly find upon these facts that itis engaged in commerce within the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDDistrict 50, United Mine Workers of America, is admitted by Respondent to bea labor organization within the meaning of Section 2(5) of the Act, and I so find.III.THE UNFAIRLABOR PRACTICESA. IntroductionRespondent's Opelousas plant, the only one directly involved in this proceeding,together with plants at Greenville, Mississippi, and Pine Bluff, Arkansas, are under 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe supervision of Dr.Curtis L.Mason who resides at Greenville,Mississippi.Operations at the Opelousas installation are under the immediate direction andsupervision of John S.Camara, director of operations and administrative assistantto Dr.Mason,and Production Foreman Mark Smith who reports directly to Camara.H. J. Dossman is the supervisor of the day shift and Ivan Bellard is night-shiftsupervisor.The main physical plant in which Respondent'soperations are carried on inOpelousas is a modern,steel structural building 163' x 122' in dimension,whereinishoused the machinery, including the dust machine and granule machine, usedin producing pesticides.The principal remaining area of the mainplant buildingis used as a storage area, but there is also situated in the southeast portion thereof,the company offices, employee lockerrooms,and company bulletin board.The lattertwo are situated in close proximity to the employee entrance on the east side of theplant.Situated some 60 feet to the west of the main plant building is the liquidroom-of subsequent importance-wherein were employed the two alleged dis-criminatees,Clement White and Dallas Lazard.The liquid room is approximately35 by 27 feet in size, has a concrete floor,a steel corrugated roof,isenclosed byluvre-type walls on the north and west,but is otherwise open to allow for circulationof air.Housed therein are two stainless steel liquid kettles, approximately 8 feetapart,one of which has a capacity of 1,000 gallons and the other of 300 gallons.Aplatform 8 feet in length and 6 feet in width is constructed at the height of approxi-mately 7 feet abutting and running between the two kettles,whereon, during pro-duction, works an employee whose assignment it is to place in the kettles materialsecured in advance from the main plant storage area and lifted up to him frombelow, by hand,or on a forklift,operated by a companion employee stationed below.Employee Clement White was carrying out the floor assignment on the night shiftat the time of his discharge on August 15, 1961.Employee Dallas Lazard wasperforming the platform assignment on the day shift at the time of his discharge onAugust 16,1961.Also situated in the liquid room on the floor level are two scales.and a filter; and on the platform,a meter.Located some distance from the plant building and to the north and east of theliquid room are two solvent tanks, each of which has a capacity of 10,500 gallons,wherein is stored the solvents, which, together with the chemicals and emulsifiers,constitute the three major components used in the formulation or production of Re-spondent'sagricultural pesticides.Several different nontoxic chemicals appear tobe used in production.However, also extensively and frequently used are thechemicals methyl parathion, a liquid, and endrine, a granule.These chemicals arehighly toxic and potentially harmful to the human body.The emulsifiers used are, inthis sense,harmless.The mixing process essential to the production of Respondent's products is carriedon in the liquid room. Each shift's production is planned in advance by ProductionForeman Smith, and the schedule of ingredients needed is set forth on a mixingsheet prepared by Smith and handed to one of the two mixing room employees-usually the platform man-at the commencement of the shift.In the production process the proper amount of solvent is pumped directly from thesolvent storage tanks to the liquid room kettle.Chemicals and emulsifiers are thenphysically poured into the kettle by the platform man who ascertains the requisiteamount needed from the mixing sheet which he retains in his possession on the plat-form during the entire shift.All chemicals appear to be in standard packs.Methylparathion is stocked in 550-pound drums while endrine is in either 200-pound or 100-pound drums.All chemicals are stored in the plant on pallets.The total amountneeded as determined at the commencement of each shift is picked up by use of aforklift and carried to the liquid room where the containers are placednearthe plat-form so that as requested the floorman can readily lift them physically or by forkliftto the platform man in such quantities as the latter directs.Because of the highly toxic nature of methyl parathion and endrine,it is essentialto provide protection to certain of the employees engaged in the production ofpesticides containing these chemicals.To this end,Respondent's safety policy callsfor employees performing designated production assignments-specifically includingboth liquid room assignments-to wear rubber or neoprene gloves and a respirator.Itwas allegedly for not wearing the respirator as required that White and Lazardwere discharged.The respirator,2which is approved by Respondent's insurance carrier for use, is ofrubber construction,fitsover the wearer's upper nose indentation and over his chin,1The supervisory status of these Individuals was either directly admitted in the answeror stipulated at the hearing.2 Respondent's Exhibit No. S. NIAGARA CHEMICAL DIVISION, F.M.C. CORPORATION379thus entirely covering his mouth andnose.It is held in place on the head by twostraps.The function of the respirator is to protect the wearer from breathing harm-fulmaterials or dust, and, thus, it contains on either front side a removable filterwhich serves to strain the impurities from the air inhaled.Between the two filtersthere is an air escape valve which facilitates breathing.B. The advent of the UnionUnion organizational efforts commenced in March 1961 and intensified in earlyJuly 1961.Four to six organizational meetings were held at the Opelousas homeof the mother of employee Joseph King, and were attended by many of Respondent'semployees, including Dallas Lazard and Clement White.At an organizational meet-ing on July 9, it was determined that the Union represented a majority of the em-ployees and the following day, July 10, Union Representatives Reano and Patrickcalled at the plant to so inform Director of Operations John Camara. Camara wasnot at the plant and subsequently on July 12 Reano and Patrick again called at theplant and met with Camara. Thereafter on July 13 the Union filed a representationpetition which was served on Respondent on July ;14. Subsequently, on August 14,1961, between the hours of 5:45 and 6:15 p.m , a Board-conducted election washeld in which eight employees voted in favor of the Union and six against.Twochallenged ballots were cast.Employee Clement White served as union representa-tive at the election.C. Interference,restraint,and coercionof employeesThe complaintalleges andRespondent denies that Respondent in July andAugust 1961, throughits agents, John Camara, Mark Smith, and HaroldJ.Dossman,orally interrogated employees with regard to their union membership,desires, andactivities, and as to the identity,unionmembership, activity, and desires of otheremployees; and that Respondent by the sameagents, duringthe same period, orallythreatened employees with closer supervision, more difficult working conditions, andpossible closing of the plant if the employees selected the Union as their bargainingrepresentative.Despite testimony of Respondent'switnesses constitutingblanket denials of theseaverments, I am convinced that as the organizational campaign proceeded towardits culminationand the Board election approached the Respondent, through its super-visorypersonnel,endeavoredto learnthe identityof unionadherents among its em-ployees and to dissuade its employees from voting in favor of the Union.3 Efforts tothis end commenced in July when ForemanDossmanapproached employee JosephKing in themainplant building and asked King if he knew about the Union.Kingdeniedhaving such knowledgeand Dossman commented,"Some of theseboys sign some papers." This incident is given added dimension by the subsequentconversation of Dossman and King in August before the election.Dossman at thistime called King out of the liquid room where he was working andinto the mainplantDossman asked King why he had lied to him,assertingthat the unionmeetingshad been at King's house. Intervening between these two incidents was a conversa-tion in July between King and Director of Operations Camara.Camara called Kinginto his office and asked King if he had heard about the Union and inquired whetherhe was going to vote "yes" or "no."King answered he was going to vote "no"whereupon Camara wrote "something" which King was unable to distinguish on apiece of paper in front of him.Thereafter, shortly before the election, Production Foreman Smith asked Kingif he knew about the Union.King answered by stating thatDossman hadtold himabout it, whereupon Smith said, "Now, we're going to have a boss in the back ofyou all. It won't be like it was before "Just before the election in August, King was called out of the liquid room byDirector of Operations Camara.King related the event at the hearing as follows:Q.Would you tell us what he told you?A. He told me that the union was to my house and I toldhim no, so hesaid it was one of the King's house, so I told him no. So he told me that theunion couldn't make them pay more than they were supposed to pay and thenhe could close the plant.31 do not credit the testimony of Respondent witnesses Camara, Smith, and Dossmandenying the conduct attributed to them, as hereinafter set forth. 380DECISIONSOF NATIONALLABOR RELATIONS BOARDCamara asked King not to tell anyone about the conversation"because they couldmake him pay a fine." 4By the five separate incidents of supervisory interrogation of Joseph King,Respondent endeavored to ascertain King's union leaning; to convey to him Respond-ent's awareness of the situs of the union meeting; of King's apparent union allegianceand Respondent's dissatisfaction therewith;and to discourage his adherence to theUnion by conveying to him the prospect of closer supervision and discontinuedoperations in the event the Unionprevailed.In view of the context in which itoccurred,the reference to the possible closing of the plant was not a mere economicprediction but constituted a threat intended to discourage adherence to the Union.On the basis of the foregoing,considered not in isolation,but together and in con-textwith other unfair labor practices hereinafter found, I find Respondent inter-fered with Joseph King's Section 7 rights and violated Section 8(a) (1) of the Act 5A fewdays before the election,Director of Operations Camara similarly engagedDallas Lazard in a conversation about the Union,calling Lazard from the liquidroom for the purpose.After asking Lazard if he had had previous experience ata chemical plant and complimenting him for "doing a very nice job," Camara askedLazard what he "thought about the Union." Lazard answered that he was "not forit."Camara then stated that he did not think the Union would helpthe employeesany; ,that the Union could not make the Company pay more than the Company couldafford, and that when the Company was making a little more money they mightgive the employees"a raise or something."He further told Lazard that "the plantmight, would close down if the Union would take over."He asked Lazard not torelate the conversation to anyone because the Company might be taken into courtand made to pay a fine.6In context with other acts of interrogation,interference,and coercion herein, Ifind that by endeavoring to ascertain Lazard's union leanings and by linking a pros-pective discontinuance of plant operations with successful unionization(which Ifind to be a threat calculated to discourage union adherence and not an economicprediction),the Respondent interfered with Lazard'sSection 7 rights and violatedSection 8(a)(1) of the Act. I do not consider Camara's other accompanyingremarks to Lazard to be similarly violative.Sometime in August, Camara spoke to employee Jimmie Williams about theUnion when he called Williams off his sweeping job on the outside of the plant andasked to speak to him in private.After asking Williams not to tell anyone aboutthe conversation he told Williams that he wanted him to "vote no for the Union "Thereafter,on the day of the election Camara asked Williams if he was "stillgoing to vote no."When Williams answered Camara in the affirmative,Camarasaid. "Okay."This latter conversation with Camara had been preceded by a conversation be-tween Williams and Production Foreman Smith approximately a week earlier.Atthe hearing Williams related the conversation as follows-Q.Where did he speak to you?A About thedust machine.Iwas cleaning up around,so he told me, said,"How do you feel about the Union7"I said, "Well,I don't know."He said, "What are you going to do?"He said, "Are you going to voteyes or no?"I said, "I'll go along with the rest "He said,"I think all the other boys are for it."I said, "I dont know."So he said,"Well, you better think twice before they go into this unionbecause,"he said, "you all won't like working for the union."He said, "Youwon't like the way they operate."He said,"Instead of going to the rest roomlike you all take off and go now," he said,"you'll have special hours to go,a break in the morning and a break in the evening to go," and he said, "if theunion does come in, you would have bosses standing on one end and the other4The credited testimony of KingBased on my observation of his demeanor as hetestified at the hearing, Joseph King impressed me as it singularly truthful and reliablewitness6In finding as I do that Respondent violated the Act by threatening the employees withcloser supervision if the Union were voted in, it is significant that for 2 days after theelection Production Foreman Smith maintained a substantially closer vigil over the workof the employees than lie did before the election, and thus Smith carried out the separatethreat to this effect that lie and Foreman Dossman had made to employeesa The credited testimony of Dallas LazardBased on my observation of his demeanoras he testified, I credit his testimony NIAGARA CHEMICAL DIVISION, F.M.C. CORPORATION381end watching you, keep you working at all times."And he said,"If the unionwould come in," he said,"you wouldn't like it because they would, you know,work a man and do him so bad that you would want to quit."Q. Do you recall him saying anything else, Jimmie?A. That's all,I think.I find that by engaging in the foregoing conduct Respondent unlawfully interro-gated Jimmie Smith concerning his union sympathies and desires and how he wasgoing to vote in the election;and unlawfully threatened him with closer supervisionand less desirable,more onerous working conditions.By so doing,Respondentinterfered with his Section 7 rights and violated Section 8(a)(1) of the Act?D. The discriminatory discharges1.Clement WhiteEmployee Clement White was hired by Respondent in mid-April 1961 and was dis-charged on August 15,1961.He had worked in several capacities in the plant butwhen terminated,and for a time prior thereto,he was working in the liquid room onthe night shift.He was discharged on the evening of the day following the Boardelection at which he had served as observer for the Union.His discharge occurred in the second hour of the shift before the liquid room crewhad mixed any formula,but after the ingredients to be used had been obtained andplaced available for use.There was in the liquid room at the time of Clement White'sdischarge,a capped but empty drum of the chemical Sponta-217(not otherwise de-scribed in the record),and there had been placed outside the liquid room a quantityof methyl parathion intended for use that evening.Having no tasks to perform atthe moment,Clement White walked away from the drum of Sponta-217, and, whilestill in the liquid room and some distance from the methyl parathion,took off hismask, which he had been wearing for approximately 35 minutes,"for a breath ofair."Production Foreman Smith,who White knew to be in the liquid room, walkedtoward White and asked him if he had read the notice(on the employee bulletinboard(see footnote 12,infra))relating to the wearing of respirators and gloves.When White said he had,Smith discharged him.8Subsequently,after his discharge,Clement White returned to the plant to con-test his discharge to Director of Operations Camara who remained adamant and whotoldWhite that he "was supposed to have a respirator on while working in the plant";an explanation which White accepted.2.Dallas LazardEmployee Dallas Lazard was hired in early June 1961 and was discharged onAugust 16, 1961,2 days after the Board-conducted election.He was employed onthe day shift and, at first,performed general plant duties, but soon was assigned tothe liquid room where he was employed at the time of his discharge.He was trainedin his liquid room duties by employeesAlbertHilts and GoldmanWhite.At first.Lazard performedthe liquid room floor assignment and Hilts had the platform task.AfterHilts left Respondent'semploy, Lazard assumed the platform assignmentwhich, as outlined above, consisted of placing in the mixing kettles chemicals-toxicand nontoxic-and emulsifiers in amounts specified on the mixing sheet prepared inadvance by Production Foreman Smith.Lazard's discharge occurred on August 16 while he was in the process of mixingthe toxic chemical endrine in the "small" kettle.The"large" kettle at the time wasemptyIn carrying out his taskLazard hadneed for an additional amount of the7While Jimmie Williams had difficulty recalling the dates of the incidents about whichhe testified,I am convinced upon my observation of his demeanor as he testified that hetruthfully and accurately related conversation and events that occurred at times preced-ing the Board election,and I credit him8The credited testimony of Clement White I credit White based on my observation ofhis demeanor as he testified at the hearing.I do not credit Production Foreman Smith'sversion of this incidentIn observing his demeanor as he testified he impressed me asevasive or equivocal in matters of crucial importance,illustrative of which are the follow-ing: (1)In relating the discharge incident lie shifted from aninitial,tentative beliefthat methyl parathion was being mixed on the evening of Clement White'sdischarge, toa positivestatement that White had handled or poured it immediately prior to removinghis respirator; and (2)further, by the shifting nature of his testimony concerning initialawareness of union activity at the plant which he placed on or near election day, he castdoubt upon the reliability of his entire testimony 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDtoxic chemical endrine, and walked to a point near the "large" kettle and some 8 feetfrom the "small"kettle, pulled off his glove, removed his respirator,and called downto employees Gabriel King nand Joe King who were at the foot of the platform foradditional endrine.At this point, Production Foreman Smith,who was in the liquidroom some 18 to 20 feet away(and of whose presence Lazard was aware),calledto Lazard and asked him if he had "read that notice up front." Lazard said that hehad not, and Smith informed him that he was discharged and "to come up front,"as he was going to show Lazard the notice(see footnote12, infra).Whereupon,Lazard's employment was terminated.9E. Respondent's defense to the dischargeIt is the Respondent's position that Clement White and Dallas Lazard were dis-charged for violating established safety rules in failing to wear their respirators whileengaged in production or formulation of finished products.To this effect,Respond-ent points to the availability at the plant at all times pertinent of a sufficientsupply ofrespirators,filters, filter cartridges,and replacement valves to meet the needs of thoseemployees required to wear respirators and to facilitate the proper maintenance andfunctioning thereof.Respondent contends that as employees were issued respiratorsthey were told, and later reminded, of the importance of wearing the equipmentwhile handling endrine and methyl parathion.In addition,Respondent asserts thatits employees were properly and sufficiently instructed in its safety rules prior to thedischarge of White and Lazard at meetings held at the plant on or about July 10 andAugust 3 or 4. At these meetings,employees were assertedly warned of the hazard-ous nature of the chemicals endrine and methyl parathion,and the need for using theprotective equipment issued to them.Moreover,the importance of wearing therespirators and gloves,as well as taking other precautionary action, was stressed toemployees,Respondent contends,by the presence in the working area in the plantnear the dusting machine of a multicolored metal sign,1° approximately 3 by 3 feetin dimension,bearing on the right one-half portion the illustration of a man wearinga respirator and gloves,as well as other protective equipment,and on the balance ofthe sign, under the prominent caption"Parathion and Methyl Parathion HandleThem Safely!Protect Yourself!", certain precautionary "Do's" and "Don'ts" to befollowed in the handling of the materials 11Finally, and importantly,Respondentalleges that through a typewritten notice posted on the employee bulletin board onJuly 10,1961,clear warning was given to the employees of the consequences accom-panying failure to abide by the established safety rules 12 It was to this notice Pro-duction Foreman Smith directed the attention of White and Lazard when hedischarged them.F.ConclusionsThere was among the employees no recognized union"ringleader."However,Clement White attended union meetings and signed a union authorization cardBeyond this,he was selected and served as the Union'sobserver at the Board-conducted election on August 14, a selection inferentially denoting his adherence to,and support of the Union.Dallas Lazard was neither a more nor a less active unionadherent than were his fellow compatriots.He attended union meetings but therewas no direct evidence that Respondent had knowledge of this.However, a reason-able inference to be drawn from the record as a whole is that this knowledge came toRespondent's supervisory hierarchy through the same channels of communicationthat informed it of the situs of the union meetings.The employee contingent was asmall one; the working area relatively compact; the Union was discussed by the em-ployees, includingWhite and Lazard,in groups at the plant;the Respondent becameaware of "unusual gatherings"of the employees in the plant lockerroom as the elec-tion approached;and a coordinated campaign was conducted by Respondent to learnthe identity of the union adherents among its employees.For these reasons, Iconclude and find that Respondent had knowledge of the union activities of Lazard0The credited testimonyof Dallas Lazard10Respondent'aExhibits Nos 1 and 211Nosimilar sign was present in the plant relating to endrine12The noticereads as follows:ALL RESPIRATORS AND WORKING GLOVES MUST BE WORN WIIILE INPRODUCTION, CLEANING, ETC. IF YOU ARE FOUND IN THE PLANT ANDARE NOT WEARING THIS EQUIPMENT IMMEDIATE DISMISSAL WILL BEMADE.Dictated 7/10/61J S CAMARA NIAGARA CHEMICAL DIVISION, F.M.C. CORPORATION383and White.Moreover,and without regard to the foregoing,as the result of his serv-ice as observer for the Union at the Board election,I am convinced that White's unionadherence and union activities came clearly to the attention of both Dr. Mason,Respondent's regional manager, and Director of Operations Camara, who were pres-ent at the plant just prior to the election,and participated in the preelection arrange-ments and formalities.Armed with this knowledge and in an atmosphere of manifest opposition to theUnion,the Respondent,within 2 days of an election, adverse to its stated interest,abruptly discharged two employees who had participated in union activity,invokingfor the first time its safety rules.Respondent's explanation for this action would be more persuasive but for creditedtestimony of General Counsel witnesses demonstrating a remarkable laxity on Re-spondent's part in failing to enforce before the election the very rules whose breachtriggered the termination of Clement White and Dallas Lazard.From the time it commenced operations until after the discharge of Clement Whiteand Dallas Lazard,Respondent had placed no great stress upon employee compliancewith promulgated safety rules,but, rather, had, so far as the wearing of the respira-tors and gloves is concerned,left employees largely umnstructed and to their owndevices; and,moreover,had followed a course of passive acquiescence in establishedemployee routines and procedures for utilizing their equipment.Despite Respond-ent's assertion to the contrary,there was lacking an adequately controlled system ofequipment issuance and maintenance.Although toxic chemicals endrine and methylparathion were used in production commencing in June, it was necessary thereafter,because a sufficient number of respirators were not issued them, for liquid roomemployees as they handled toxic materials to exchange equipment,the single avail-able respirator being worn by the crew member most exposed to the chemical at agiven time,13 a situation which, in the nature of things,must have come to the atten-tion of Respondent's supervision.While the wearing of gloves in handling toxicmaterials was a safety rule given equal status to that relating to the respirator,Respondent's supervisory force appeared to be unattentive to the needs of the liquidroom employees and allowed employees to work for considerable periods withoutissuing them gloves or, likewise,permitted days to elapse before complying withemployee requests for replacements for wornout gloves.Such glaring passivityin enforcing its safety policy is hardly consistent with the severe action taken againstClement White and Dallas Lazard 14Nor am I convinced that the alleged employee safety meetings of July 10 andAugust 3 or 4 marked a point of departure from a practice of acquiescence to a policyof enforcement.Substantial credited testimony negatives Respondent'sassertionconcerning the occurrence of these instructional meetings.Credited employee wit-nesses did not recall attending either meeting.Great doubt is cast upon the accuracyand reliability of Director of Operations Camara's testimony that a meeting was heldat 3 p in.on July 10, by evidence indicating he was out of the city on that day. I donot credit the testimony of Camara and other Respondent witnesses in respect to theJuly 10 meeting.I conclude and find that it was not held. I find, however, on thestrength of Dr. Mason's testimony,that a meeting was held on August 3 or 4 devotedin partto the matter of safety.In so concluding I do not disbelieve the GeneralCounsel witnesses who testified that they did not recall the meeting.Rather, I amconvinced that the safety aspects of the meeting were secondary to other matters ofimportance covered at the meeting;that at the meeting no great emphasis of thesafety rules was undertaken beyond a general summary or reminder of the need forcare; and that the employees present-accustomed to past safety laxness on the part1UThe credited testimony of Albert Hilts,Joseph King,JosephWhite,and DallasLazardIn crediting -lilts and Joseph White,I am guided by my observation of theirdemeanor as they testified.Hilts impressed me as a particularly truthful and reliablewitness14Witnesses for the General Counsel testified to occasions when supervisors had ob-served employees in the work area of the plant not wearing their respiratorsExcept ina specific context hereinafter discussed,there is nothing beyond a bare inference to in-dicate that production was in progress at the time such observation occurredAccord-ingly,no weight is given this testimonyOn the other hand, as indicative of Respondent'smotive, while the very notice invokedin support of the discharges herein requires the wearing of gloves and respirators whenengaging in plant cleaning activities,the credited testimony of Dallas Lazard shows thatafter'his discharge he returned to the plant and saw Foreman Dossman assisting plantemployees in sweeping the liquid room and none of the participants were wearing therequired equipment 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDof supervision-were not moved to a new appreciation of the need for greatercare either by a renewed stress of the dangerous propensities of toxic chemicals or bywarnings as to the consequences of future breaches of the safety rules.I am convinced that until it discharged White and Lazard, Respondent remainedacquiescent and gave no warning of an intention to strictly enforce its posted rulesso flagrantly ignored.In view of the laxity that had prevailed, the pretextual nature of Clement White'sdischarge becomes apparent.Although production had not begun and methylparathion had not as yet been mixed, and was, in reality, situated unopened and somedistance from Clement White, Production Foreman Smith within seconds of observinghim with respirator removed and without investigating the circumstances summarilydischarged Clement White.This harsh, precipitate action appears grounded morein retribution than in even-handed enforcement of rules designed for employee safety.When there is added the factor of Respondent's union animus, the element of timingin relation to Clement White's activity as observer for the Union, and his union adher-ence generally, the motivation for Respondent's action is clear. I conclude and findon the preponderance of the evidence that Respondent discharged Clement Whitebecause of his membership in and activities on behalf of the Union and to discouragethe union activities of its remaining employees.The summary discharge of Dallas Lazard was equally pretextual.Lazard whoperformed the platform assignment in the liquid room and who was discharged forremoving his respirator while mixing chemicals in order to give the instructions tohis fellow workers was engaging in the very act which he and predecessors in hisassignment had, out of actual necessity or apparent facilitation of their task, estab-lished as a routine and invariable practice.15Moreover the credited testimony ofAlbert Hilts establishes that supervisors had observed and condoned this practice.In removing his respirator in the known presence of Production Foreman Smith,Lazard revealed he had no reason to expect or fear reprisal. Production ForemanSmith chose suddenly within 24 hours of the Board election to condemn what hadpreviously been condoned.No convincing reason for so swift a transformation isapparent.Absent the desire to rid Respondent of an undesired employee, somewarning or instruction to alter established routine would have been normal super-visory practice.Lazard appears to have been a satisfactory employee for he hadbeen complimented for his work by Director of Operations Camara. I concludeand find on the preponderance of the evidence that Respondent was motivated bya desire to rid itself of a union adherent and to discourage the union activities of itsremaining employees.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.V. THE REMEDYHaving found that the Respondent engaged in certain unfair labor practices, Ishall recommend that it cease and desist therefrom and that it take certain affirmativeaction of the type conventionally ordered in such cases as provided in the Recom-mended Order below, which I find necessary to remedy and to remove the effects ofthe unfair labor practices and to effectuate the policies of the Act.For reasons setforth inConsolidated Industries, Inc.,108 NLRB 60, 61, and cases there cited, Ishall recommend a broad cease-and-desist order.It has been found that Respondent discriminated in regard to the hire and tenureof employment of Clement White and Dallas Lazard by discharging them because oftheir union activities. Inasmuch as the evidence establishes Respondent's operationsare seasonal and it appears that the production season at Respondent's Opelousasplant has cometo anend, I shall not order immediate reinstatement of the employeesherein concerned. It may be expected from the evidence in this case, however, thatproduction will resume as early as February, but, in any event, by April 1962.Accordingly, I shall recommend that Respondent be ordered to place the names ofClement White and Dallas Lazard on a preferential hiring list to be considered forreemployment when production operations for which the employees are qualifiedare resumed at the Opelousas plant, and that they be offered employment prior toany other person.On the other hand, if the 1962 season has begun at the time this15The credited testimony of Albert Hilts, Dallas Lazard, Joseph White, and Joseph King. NIAGARA CHEMICAL DIVISION, F.M.C. CORPORATION385,Intermediate Report and Recommended Order becomes effective, I recommend thatthe Respondent offer full and immediate reinstatement of the two discriminatees totheir former or substantially equivalent positions, without prejudice to any seniorityor any other rights and privileges.I shall also recommend that Clement White and Dallas Lazard be made wholefor any loss of pay they may have suffered by reason of such discrimination, bypayment to them of a sum of money equal to that which they would have earnedas wages from the date of their discriminatory discharge to the date of the offer ofreinstatement, or placement on a preferential list, as the case may be, less their netearnings during such period,16 in accordance with the formula set forth in F. W.Woolworth Company,90 NLRB 289, and approved inN.L.R.B. v Seven-UpBottling Company of Miami, Inc.,344 U.S. 344.No backpay shall be computedforWhite and Lazard for any periods in which they normally would not haveworked for the Respondent, nor shall any sums they respectively earned elsewhereduring such period be deducted from any backpay which may be due them, re-spectively.17Earnings in one particular quarter shall have no effect upon thebackpay liability for any other such period.I shall further recommend that the Board order Respondent to preserve and makeavailable to the Board, upon request, payroll and other records to facilitate the check-ing of the amounts of backpay due.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Niagara Chemical Division, F.M.C. Corporation, is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.District 50, United Mine Workers of America, is a labor organization withinthe meaning of Section 2(5) of the Act.3.By discriminating in regard to the tenure of employment of Clement Whiteand Dallas Lazard, the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(3) of the Act.4.By the foregoing conduct, and by interrogating coercively its employees withrespect to their union affiliation, activities, and desires, and by threatening its em-ployees with closer supervision; less desirable, more onerous working conditions,and possible closing of the plant to discourage their interest and membership in theUnion, the Respondent has interfered with, restrained, and coerced its employeesin the exercise of their rights guaranteed by Section 7 of the Act and thereby hasengaged in and is engaging in unfair labor practices within the meaning of Section8(a)(1) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, I recommend that the Respondent, Niagara ChemicalDivision, F.M C. Corporation, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in and activities on behalf of District 50, UnitedMine Workers of America, or any other labor organization of its employees, bydischarging or refusing to reinstate any of its employees, or in any other mannerdiscriminating in regard to their hire or tenure of employment, or any term or condi-tion of employment, except to the extent permitted by the proviso to Section 8(a) (3)of the Act.(b) Interrogating employees concerning union affiliation, activties, or desires,in a manner constituting interference, restraint, or coercion in violation of Section8(a)(1).(c)Threatening employees with closer supervision; less desirable, more onerousworking conditions; or possible closing of the plant, or any other form of discrimina-tion, if they engage in union or concerted activities.(d) In any other manner interfering with, restraining, or coercing its employeesin the exercise of their right to self-organization, to form labor organizations, to joinor assist District 50, United Mine Workers of America, or any other labor organiza-tion, to bargain collectively through representatives of their own choosing, and to10Crossett Lumber Corn pony,8 NLRB 44017The General Counsel urges that the backpay award provide for the payment of interestat the rate of 6 percent per annum. I am making no recommendation to this effect asthis is a policy consideration for the Board alone to determine049856-63-vol 137-26 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDengage in other concerted activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from engaging in such activities, except tothe extent that such sight may be affected by an agreement requiring membershipin a labor organization as a condition of employment, as authorized by Section8(a)(3) of the Act.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a) Place on a preferential hiring list the names of Clement White and DallasLazard or offer them immediate and full reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority or other rights and privileges,and make them whole for any loss of earnings they have have suffered as a result ofthe discrimination against them, as provided in the section of the Intermediate Reportentitled "The Remedy."(b) Preserve and, upon request, make available to the Board or its agents, forexamination or copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records, as set for in the sectionof the Intermediate Report entitled "The Remedy."(c) Post at its plant at Opelousas, Louisiana, copies of the notice attached heretomarked "Appendix." 18Copies of said notice, to be furnished by the RegionalDirector for the Fifteenth Region, shall, after being duly signed by an authorizedrepresentative of the Respondent, be posted by the Respondent immediately uponreceipt thereof, and be maintained by it for 60 consecutive days thereafter, whileRespondent's business is in full operation, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be takenby Respondent to insure that said notices are not altered, defaced, or covered by anyother material.(d)Notify the Regional Director for the Fifteenth Region, in writing, within 20days from the date of the receipt of this Intermediate Report and RecommendedOrder, what steps it has taken to comply herewith.1938 In the event that this Recommended Order be adopted by the Board, the words "A De-cision and Order" shall be substituted for the words "The Recommendations of a TrialExaminer" in the noticeIn the further event that the Board's Order is enforced by adecree of a United States Court of Appeals, the words "Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order" shall be substituted for the words"Pursuant to a Decision and Order "18 In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read "Notify the Regional Director for the Fifteenth Region, inwriting, within 10 days from the date of this Order, what steps the Respondent has takento comply herewith "APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify our employees that:WE WILL NOT discourage membership in or activities on behalf of District 50,United Mine Workers of America, or any other labor organization, by discharg-ing or refusing to reinstate any of our employees, or in any other mannerdiscriminating against our employees in regard to their hire or tenure of em-ployment, or any term or condition of employment, except to the extent per-mitted by the proviso to Section 8(a)(3) of the Act.WE WILL NOT coercively or unlawfully interrogate our employees regardingtheir union membership, activities, or desires.WE WILL NOT threaten our employees with closer supervision; less desirable,more onerous working conditions; possible closing of the plant; or other eco-nomic reprisal, for the purpose of discouraging union membership or adherence.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form labororganizations, to join or assist District 50, United Mine Workers of America,or any other labor organization, to bargain collectively through representativesof their own choosing, and to engage in other concerted activities for the purposeof collective bargaining or other mutual aid or protection, and to refrain from SATILLA RURAL ELECTRIC MEMBERSHIP CORPORATION387any or all such activities,except to the extent that such right may be affectedby an agreement requiring membership in a labor organization as a conditionof employment,as authorized by Section 8(a)(3) of the Act.WE WILL offer to Clement White and Dallas Lazard immediate and fullreinstatement to their former or a substantially equivalent position,withoutprejudice to any seniority or other rights and privileges previously enjoyed, andmake them whole for any loss of pay suffered as a result of the discriminationagainst them.All our employees are free to become or remain or to refrain from becoming orremaining members of District 50, United Mine Workers of America, or any otherlabor organization.NIAGARA CHEMICALDIVISION,F.M.C. CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 days during the height of the season, andmust not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, T6024Federal Building,701 Loyola Avenue, New Orleans,Louisiana,Telephone Number,529-2411, if they have any question concerning this notice or compliance with itsprovisions.SatillaRural Electric Membership CorporationandInterna-tional Brotherhood of ElectricalWorkers, AFL-CIO.Case No.10-CA-4854.May 28, 1962DECISION AND ORDEROn March 2, 1962, Trial Examiner Lee J. Best issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.Thereafter, the Respondent filed exceptions to theIntermediate Report.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, and the entire record in this proceed-ing, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer.137 NLRB No. 45.